Citation Nr: 0206032	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  98-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a head injury with brain concussion, fracture of 
the right frontal bone, and residual anxiety, currently 
evaluated as 30 percent disabling.

2.  Entitlement to the assignment of a rating in excess of 10 
percent for tinnitus of the right ear.

(The issues of entitlement to an increased evaluation for 
residuals of a fracture of the left femur, currently 
evaluated as 10 percent disabling, and to a total rating 
based upon individual unemployability (TDIU) will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had active service from February 1946 to February 
1949, and from March 1949 to March 1953. 

This case is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in August 1999 and 
December 2000.  In August 1999, the Board remanded this case 
for further development.  Thereafter, the Board denied the 
veteran's claims in a December 2000 decision.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a March 2001 Order, 
the Court vacated the Board's decision, and remanded the case 
for consideration of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  Although the Appellee's Motion which was the 
basis for this Order noted that the VCAA was enacted prior to 
the Board's decision of December 2000, and that the decision 
contained a finding that the duty to assist provision had 
been met, it was contended that there was no finding as to 
whether the notice provisions of the VCAA had been met.  

With respect to the issues of entitlement to an increased 
rating for a rating in excess of 10 percent for residuals of 
a fracture of the left femur and to a TDIU, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.



FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's residuals of a head injury with brain 
concussion, fracture of the right frontal bone, and residual 
anxiety, are not manifest by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.

3.  The veteran has been granted the maximum schedular rating 
possible for his right ear tinnitus pursuant to VA 
regulations.

4.  The evidence does not show that the veteran's service-
connected residuals of a head injury with brain concussion, 
fracture of the right frontal bone, and residual anxiety; 
and/or his tinnitus is manifest by frequent periods of 
hospitalization or marked interference with employment.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a head injury with brain concussion, fracture of 
the right frontal bone, and residual anxiety, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code 9304 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for a disability rating in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 
(1998 & 2001); Sabonis v. Brown, 6 Vet. App. 426 (1994); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).
The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the veteran's 
claims had been found to be well grounded prior to the 
December 2000 decision, and, as such, VA had a duty to 
assist.  The RO accorded the veteran multiple examinations in 
relation to his various claims.  Additionally, the RO advised 
the veteran of the evidence necessary to substantiate his 
claims, including the respective criteria for higher 
disability ratings, by the January 1998 Statement of the Case 
and the various Supplemental Statements of the Case.  The 
veteran was also informed of the evidence necessary to 
substantiate his various claims by the prior Board decision 
of December 2000.  Further, it does not appear that the 
veteran has identified any pertinent evidence that has not 
been obtained or requested by the RO.  Moreover, it is noted 
that correspondence was sent to the veteran's attorney in 
September 2001 inviting him to present additional evidence 
and argument on behalf of the veteran's case, and that he had 
90 days in which to do so.  However, no response appears to 
be on file in regard to this correspondence.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159.  No additional 
assistance and/or notice to the veteran is required based on 
the facts of the instant case.

As already stated, the RO did not have the benefit of the 
specific provisions of the VCAA when it adjudicated the case 
below.  However, for the reasons stated above, the Board has 
found that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

I.  Increased Schedular Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


A.  Head Injury

Background.  As with the left femur fracture, service 
connection was established for brain concussion and fracture 
of right frontal bone by the August 1955 rating decision as a 
residual of the June 1962 automobile accident.  

At the October 1997 VA neurological examination, the veteran 
was found to be alert and oriented to time, place, and 
person.  His speech was found to be clear, and his recall 
intact, although judgment was found to be poor.  
Nevertheless, his thinking was found to be intact.  It was 
noted that eighth cranial nerve testing revealed a hearing 
loss in the right ear, with bone conduction greater than air 
conduction.  All other cranial nerves were found to be 
intact.  Diagnoses following examination were closed head 
injury with a skull fracture and traumatic encephalopathy 
secondary to the above, mild.

At the October 1997 VA mental disorders examination, the 
veteran reported that he was doing well, and that he did not 
have any problems that he would attribute to psychiatry.  He 
denied feeling sad, and described his mood as being very 
good.  He also reported good appetite and good sleep.  
Further, he denied any auditory or visual hallucinations, any 
delusional thinking, significant anxiety, phobias, or 
experiencing periods of time when he would be hyper, full of 
energy, or having racing thoughts. 

On mental status examination, the veteran was found to be 
alert and oriented, in good hygiene, good eye contact, very 
cooperative, with no apparent distress or anxiety.  His 
affect was found to be euthymic, and his mood very good.  
Further, it was noted that his mood was related, reactive, 
with normal range.  His speech was found to be fluent.  There 
was no dysarthria, no formal thought disorders, no suicidal 
and homicidal ideations.  Moreover, he was found to have 
normal pressure and normal rapidity of speech.  There were no 
hallucinatory experiences or delusional thinking.  In 
addition, the results of his cognitive examination were also 
summarized.
Based on the foregoing, the examiner diagnosed history of 
psychosis, resolved.  In addition, the examiner assigned the 
veteran a Global Assessment of Functioning (GAF) score of 70.  
It is noted that GAF scores of 61 to 70 reflect some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994 (DSM-IV) (which has been adopted by the VA 
in 38 C.F.R. §§ 4.125, 4.130).  Further, the examiner 
commented that there was no significant evidence of factors 
that would point to dementia, such as memory loss, 
personality change, aphasia, or agnosia.  The examiner also 
commented that the veteran's lower education level with 
hearing loss might have been contributing factors to the 
question that was raised of the existence of dementia in 
1995, but this did not seem likely at the time of the 
examination.

At the October 1997 VA compensation and pension evaluation 
conducted by a clinical social worker, the veteran was found 
to be alert and oriented to three spheres.  It was also noted 
that the veteran was cooperative.  Further, he denied any 
auditory or visual hallucinations,  as well as any paranoid 
ideations or grandiose delusions.  His affect was found to be 
appropriate to thought content, although his mood was 
anxious.  Moreover, his hygiene, grooming, and eye contact 
were all found to be good.  Additionally, it was noted that 
he was coherent in his conversation.  Nevertheless, it was 
stated that, due to the veteran's physical limitations, he 
appeared mildly impaired.

The veteran underwent a new VA mental disorders examination 
in May 2000.  At this examination, the veteran described his 
hearing and leg problems, but denied having any mental 
problems.  He also reported that his sleep was very good.  On 
examination, the veteran was found to be alert, neatly 
dressed and groomed.  It was stated that he was observed to 
be friendly, but was very hard of hearing on the right ear.  
Nevertheless, he was found to be verbal, with clear, relevant 
and spontaneous speech.  Affect and mood were found to be 
appropriate to the contents of his thoughts, although he was 
preoccupied with his physical problems.  His memory, both 
remote and recent, was found to be fair.  In addition, his 
insight was present, and his judgment was intact.  There was 
no evidence of psychotic symptoms, or of homicidal or 
suicidal thoughts.  Further, the veteran was found to be 
oriented times three.  There was no evidence of active 
suicidal or homicidal thoughts, nor was there auditory or 
visual hallucinations.  Diagnosis was adjustment reaction, 
mixed emotions, with a GAF score of 71.  It is noted that GAF 
scores of 71 to 80 reflect that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors, with no more than slight impairment in social, 
occupational, or school functioning.  See DSM-IV.

At the May 2000 VA brain and spinal cord examination, the 
veteran complained, in part, of impaired memory.  On this 
examination, the veteran was found to be alert and oriented 
to time, place, and person.  His recall was not impaired.  It 
was also stated that he was able to do serial 7's, but 
poorly.  Further, his judgment appeared to be poor, and his 
thinking showed poor abstraction.  Nevertheless, all cranial 
nerves were found to be intact with the exception of 
decreased hearing in the right ear.  Bone conduction was 
again found to be greater than air conduction on the right.  
Sensory examination was intact.  


Legal Criteria.  The veteran's residuals of a head injury 
with brain concussion, fracture of the right frontal bone, 
and residual anxiety, is evaluated as 30 percent disabling 
under Diagnostic Codes 8045 and 9304, pertaining to brain 
diseases due to trauma and dementia due to head trauma, 
respectively.  

Diagnostic Code 8045 provides that purely neurological 
disabilities following trauma to the brain will be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  38 C.F.R. § 4.124a.

Diagnostic Code 9304 is under the general rating formula used 
to rate psychiatric disabilities other than eating disorders, 
pursuant to 38 C.F.R. § 4.130.  Under this formula, a 30 
percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.
Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 30 percent for his residuals of a 
head injury with brain concussion, fracture of the right 
frontal bone, and residual anxiety.  The evidence does not 
support a finding that this disability is manifest by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintain effective work and social relationships.

As noted above, the veteran was assigned GAF scores of 70 and 
71 on the October 1997 and May 2000 VA mental disorders 
examinations, respectively.  These scores reflect no more 
than mild impairment in social and occupational functioning.  
See DSM-IV.  Consequently, they do no support a finding that 
the veteran has occupational and social impairment with 
reduced reliability and productivity of such severity as to 
warrant the next higher rating of 50 percent.

The Board also notes that the evidence does not support a 
finding of flattened affect.  As noted above, his affect was 
found to be euthymic on the October 1997 VA mental disorders 
examination.  On the concurrent VA clinical social worker's 
evaluation, his affect was found to be appropriate.  
Similarly, on the subsequent May 2000 VA mental disorders 
examination, both his affect and mood were found to be 
appropriate to the contents of his thoughts, even though he 
was preoccupied with his physical problems.

There is no evidence that the veteran has circumstantial, 
circulatory, or stereotyped speech.  His speech was found to 
be fluent on the October 1997 VA mental disorders 
examination, while he was found to be coherent to 
conversation on the concurrent VA clinical social worker's 
evaluation.  On the most recent VA examination conducted in 
May 2000, he was found to be verbal, with clear speech, 
relevant and spontaneous.
There is no evidence on file that the veteran has experienced 
any panic attacks as a result of his service-connected 
disability.

There is also no evidence that the veteran has difficulty in 
understanding complex commands due to the service-connected 
disability.  His thinking was found to be intact on the 
October 1997 VA neurological examination.  There was no 
evidence of dysarthria, formal thought disorders, 
hallucination experiences or delusional thinking on the 
concurrent VA mental disorders examination.  In addition, his 
insight was found to be present on the May 2000 VA mental 
disorders examination.  Further, the Board reiterates that 
the respective GAF scores of 70 and 71 indicate no more than 
mild to some mild impairment in occupational and social 
functioning.  See DSM-IV.  Moreover, the veteran has 
consistently been found to be alert and oriented to time, 
place, and person.

The veteran's recall was found to be intact on the October 
1997 VA neurological examination.  Further, his memory, both 
recent and remote, was found to be fair, on the May 2000 VA 
mental disorders examination.  Although he complained of 
impaired memory on the concurrent VA brain and spinal cord 
examination, the evaluation itself found that recall was not 
impaired.  Thus, the evidence does not show that his service-
connected disability has resulted in impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks).

The Board acknowledges that there is evidence of impaired 
judgment.  For example, the veteran's judgment was found to 
be poor on the October 1997 VA neurological examination, and 
the May 2000 VA brain and spinal cord examination stated that 
his judgment appeared to be poor.  However, the May 2000 VA 
mental disorders examination found that the veteran's 
judgment was intact.  Moreover, to the extent the veteran has 
impaired judgment, the evidence does not support a finding 
that this impairment, in and of itself, warrants a rating in 
excess of 30 percent.  This is particularly true given the 
other evidence of record, including the GAF scores of 70 and 
71.  

The Board finds that the evidence does not support a finding 
that the service-connected residuals of a head injury have 
resulted in impaired abstract thinking.  Granted, the May 
2000 VA brain and spinal cord examination found that his 
thinking showed poor abstraction.  Nevertheless, his thinking 
was found to be intact on the October 1997 VA neurological 
examination.  There was no evidence of dysarthria, formal 
thought disorders, hallucination experiences or delusional 
thinking on the concurrent VA mental disorders examination.  
In addition, his insight was found to be present on the May 
2000 VA mental disorders examination.  Moreover, the veteran 
has consistently been found to be alert and oriented to time, 
place, and person.

The Board also acknowledges that there is some evidence that 
the veteran experiences disturbances of motivation and mood 
as a result of his service-connected disability, in that his 
mood was found to be anxious on the October 1997 evaluation 
by the VA clinical social worker.  Nevertheless, on the 
concurrent mental disorders examination, his mood was found 
to be very good, and related, reactive, with normal range.  
Further, the May 2000 VA mental disorders examination found 
hat his affect and mood were appropriate to the contents of 
his thoughts.  

Finally, the Board finds that the veteran's service-connected 
disability has not resulted in difficulty in establishing and 
maintain effective work and social relationships.  This 
finding is supported by the GAF scores of 70 and 71.  
Further, the veteran has been consistently found to be 
cooperative on evaluation, as well as friendly, with good 
hygiene and eye contact.  Moreover, as previously noted, he 
has been consistently found to be alert and oriented to time, 
place, and person.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his residuals of a head 
injury with brain concussion, fracture of the right frontal 
bone, and residual anxiety.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

B.  Tinnitus

Background.  Service connection was also established for 
tinnitus of the right ear, secondary to the June 1962 
automobile accident, by the August 1955 rating decision.  The 
veteran's current claim for a higher evaluation arises from a 
September 1997 rating decision which determined that the 
failure of a January 1991 rating decision to evaluate 
tinnitus separately from residuals of a head injury 
constituted clear and unmistakable error.  That decision 
assigned a separate 10 percent evaluation for tinnitus, 
effective from December 14, 1989.

A May 2000 VA audio examination found, in part, that the 
veteran had constant tinnitus of the right ear.  

Inasmuch as the RO has, in effect, set aside the initial 
rating of this case, as it pertains to the RO's failure to 
assign a separate evaluation for tinnitus, this case, for 
purposes of analysis, stems from an initial grant of service 
connection.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that the rule from Francisco - i.e., the Board's 
primary focus in increased rating cases is upon the current 
severity of the disability - does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.

The Board also notes that during the course of this appeal, 
substantive changes were made to the schedular criteria 
governing the rating of hearing impairment and diseases of 
the ear.  See 64 Fed. Reg. 25,209 (1999); see also Karnas, 
supra (Where the law or regulations governing a claim change 
while the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the 
contrary.).  However, in the instant case, the Board finds 
that these changes do not affect the outcome of the decision 
at hand.  Under the old regulations, tinnitus warranted a 10 
percent evaluation if it was persistent as a symptom of a 
head injury.  38 U.S.C.A. § 4.87a, Diagnostic Code 6260 
(1998).  Under the current regulations tinnitus warrants a 10 
percent evaluation if it is recurrent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).  Thus, neither the old nor the 
new versions of Diagnostic Code 6260 provide for a rating in 
excess of the 10 percent evaluation currently in effect.

The Board notes that the veteran is entitled to a 10 percent 
rating under either version of Diagnostic Code 6260, as the 
May 2000 VA audio examination reveals he has constant 
tinnitus in the right ear.  However, as already stated, a 10 
percent evaluation is the maximum schedular rating available 
for tinnitus under the pertinent VA regulations.  38 C.F.R. 
§ 4.87, Diagnostic Codes 6260 (1998 & 2001). 

As an additional matter, the Board reiterates that the 
veteran has already been properly evaluated for residuals of 
the original trauma resulting in symptoms other than 
tinnitus, as discussed above.  Consequently, there does not 
appear to be any basis upon which the Board can consider an 
evaluation of the veteran's tinnitus under a separate 
neurological Diagnostic Code.  Therefore, the Board must 
conclude that an initial evaluation in excess of 10 percent 
is not warranted.

C.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Board finds that the evidence on file does not support a 
finding that the veteran's service-connected residuals of a 
head injury with brain concussion, fracture of the right 
frontal bone, and residual anxiety; and/or his tinnitus 
presents such an exceptional or unusual disability picture so 
as to warrant an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Here, the evidence on file reflects that the 
veteran underwent a period of psychiatric hospitalization in 
1995, but no hospitalizations since that time.  In addition, 
there is no evidence of hospitalization for his tinnitus.  As 
such, the evidence does not support a finding of frequent 
periods of hospitalization.

To the extent the veteran's service-connected residuals of a 
head injury with brain concussion, fracture of the right 
frontal bone, and residual anxiety results in occupational 
impairment, the Board finds that it is adequately compensated 
by the current schedular rating of 30 percent.  As noted 
above, a 30 percent disability rating is in order when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  In addition, there 
is no evidence that his right ear tinnitus has caused any 
occupational impairment.  Consequently, the Board concludes 
that the evidence does not support a finding that the 
veteran's right ear resilduals of a head injury or right ear 
tinnitus results in marked interference with employment.















ORDER

Entitlement to an increased disability evaluation for 
residuals of a head injury with brain concussion, fracture of 
the right frontal bone, and residual anxiety, currently 
evaluated as 30 percent disabling, is denied.

Entitlement to the assignment of a rating in excess of 10 
percent for tinnitus of the right ear is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

